DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 and 4-20 are pending, of which claims 1, 5, 12 and 20 are in independent form.  Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103.  

Response to Amendments and Arguments
Applicant's claim amendments and arguments filed on 17 November 2020 as part of a Request for Continued Examination have rendered the claim objection to claim 6 moot, therefore Examiner has removed the claim objection.  The claim amendments and arguments as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  

Applicant’s Argument:
On page 10 of the remarks Applicant’s representative argues that the Sachedina reference does not teach, …linking the appended record to another record in the data structure by including in the other record, a pointer to the identified hash bucket.  Applicant’s representative argues that the Sachedina reference discloses a hash bucket pointing to a linked list as opposed to a pointer pointing at a hash bucket.

Examiner’s Response:
Sachedina at paragraphs [0005] and [0007] discloses in part inputting into a hash function properties that uniquely identify a data item, a key, that when hashed using the hash function identifies a hash bucket that the data item is placed in.  Further, the hash bucket contains a pointer to a first data item in a linked list of a plurality of data items.  Data items added to the linked list contain pointers to other data items in the list.  Examiner is of the position that the portion of the data item that uniquely identifies the data item, when input into a hash function acts as a pointer to a hash bucket, which in turn points to the first data item in a linked list.

Examiner is relying on the Alves reference to teach the argued claim limitation, linking the appended record to another record in the data structure by including in the other record, a pointer to the identified hash bucket.  Alves at paragraphs [0007] – [0008] teaches the principle of atomicity, or ensuring that a sequence of operations comprising a single transaction are treated as a unit and either completed or backed out as a unit, and that they are all completely performed or all fully rolled back.  Further, Alves at paragraph [0008] teaches a two phase commit protocol being used in a distributed environment and only committing transactions if all resources are ready to commit. Alves at paragraphs [0011] and [0014] teaches using a known distributed transaction processing protocol, XA transaction protocol, in implementing two phase commits.  The known XA distributed transaction protocol identifies all operations in a distributed environment, common to a single transaction.  For illustration purposes only, the references cited in the Prior Art section at the end of this rejection, but not made of record, illustrate XA protocol uses a transaction id parameter (XID) comprising in part a global transaction identifier to uniquely identify the global transaction.  


Applicant’s Argument:
On page 11 of the remarks, Applicant’s representative argues that the Sachedina reference does not teach storing a data structure for active transactions, and the Alves reference does not teach committing from the data structure to persistent storage.

Examiner’s Response:
The present application, in the specification at paragraph [0017] defines an active database transaction as a transaction for which one or more of the database operations are not completed.  Examiner is relying on the Alves reference at paragraph [0007] as teaching active transactions, or transactions for which all the operations have not been committed.  Examiner is interpreting the committing of transactions as saving the transaction to a persistent storage.



Applicant’s Argument:
On page 12 of the remarks, Applicant’s representative argues that the key disclosed in the Sachedina reference is not usable by the database system to determine where to store the value of the key-value pair in the persistent storage. 

Examiner’s Response:
Sachedina at paragraphs [0005] – [0007] discloses inputting a key of a data item into a hash function to identify a hash bucket which points to a linked list and adding the data item into the linked list.  Zheng at paragraph [0006] teaches indexing database transactions using transaction identifiers, and Alves teaches transactions comprising a plurality of operations, atomicity and distributed transaction protocol or XA and committing database transactions.
 
Applicant’s Argument:
On page 12 of the remarks, Applicant’s representative argues that the combination of the Sachedina reference and the Alves reference would not store a transaction identifier at the specific location recited in claim 1.

Examiner’s Response:
Sachedina at paragraphs [0005] – [0007] discloses inputting a key of a data item into a hash function to identify a hash bucket which points to a linked list and adding the data item into the linked list.  Zheng at paragraph [0006] teaches indexing database transactions using transaction identifiers, and Alves teaches transactions comprising a plurality of operations, atomicity and distributed transaction protocol or XA and committing database transactions. 

Applicant’s Argument:
On page 13 of the remarks, Applicant’s representative argues that the Alves reference does not teach a, transaction identifier usable to identify other appended records as belonging to the same database transaction as the appended record.

Examiner’s Response:
The Alves reference in the Abstract and at paragraphs [0008] and [0011] teaches distributed transaction protocol, or XA protocol, the concept of atomicity or committing or rolling back of all of the operations that comprise a single transaction as a unit, such that all the operations that make up a single transaction must be identifiable [i.e., common identifiers usable to identify all operations in a single transaction].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sachedina et al. U.S. Pub. No. 2003/0204698 (hereinafter “Sachedina”) in view of Zheng et al. U.S. Pub. No. 2015/0278281 (hereinafter “Zheng”) in further view of Alves et al. U.S. Pub. No. 2005/0108255 (hereinafter “Alves”).
Regarding independent claim 1, Sachedina discloses:
storing, at the computer system, a key-value pair for a database transaction in the data structure for active database transactions, wherein the storing includes: indexing into a hash table of the data structure by applying a hash function to a key of the key-value pair to identify a hash bucket of the hash table corresponding to the key (Sachedina at paragraph [0005] discloses in part, “To implement a particular hash table, a hash function is selected based on properties identifying each data item "D". The hash function may be applied to any data item "D" to generate a hash value. The properties used as an input to the hash function can be a subset of the total properties necessary to uniquely identify each data item [i.e. applying a hash function to a key].  A hash index can then be generated [i.e., indexing] from the hash value…"  Sachedina at paragraph [0031] more explicitly discloses a key-value pair specifying each data item “D” represented in the hash table in two parts, data properties containing some or all of the properties necessary to uniquely identify the data item “D” [i.e., key] and a contents item containing the remainder of the contents [i.e., value].  With respect to portion of the limitation reciting a key-value pair identifying a hash bucket, Sachedina in the Abstract discloses, “A hash table for a collection of data items includes a set of hash buckets, each hash bucket being associated with a subset of the collection of data items”  While, Sachedina discloses indexing a data item consisting of a key value pair into a hash table comprising hash buckets, Sachedina does not explicitly disclose indexing a database transaction.
However, Zheng at paragraph [0006] teaches implementing as part of database concurrency control, a database transaction table wherein the transactions are indexed by a transaction identifier.
Both Zheng at paragraph [0006] and Sachedina in paragraphs [0005] and [0009] relate to data indexing used as part of implementing concurrency control.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the indexing of data items into a hash table using a hash function disclosed in Sachedina with the indexing of database transactions into a transaction table using transaction identifiers taught in Zheng to facilitate in maintaining data consistency.
Additionally, Sachedina does not explicitly disclose, active database transactions… as defined in the specification at paragraph [0017] a transaction for which one or more of the database operations are not complete.
However, Alves at paragraphs [0007] – [0008] teaches the concept of atomicity and a transaction comprising a plurality of operations that are either committed [i.e., not yet having been committed] or rolled back all together [i.e., active database transactions].
Both the Sachedina reference and the Alves reference, in the sections cited by the Examiner, are in the field of endeavor of data concurrency.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the linking of associated data items, or a subset of the data items in a linked list pointed to by a hash bucket as disclosed in Sachedina with a transaction comprising a plurality of operations, which have not yet been committed as taught in Alves to facilitate in maintaining data consistency and concurrency.

acquiring a latch associated with the identified hash bucket the latch having one or a plurality of values  (Sachedina at paragraph [0009] discloses in part, “A thread inserting a new item into a linked list pointed to by a bucket will obtain the bucket latch to ensure that no other threads are parsing through the linked list of the bucket while the thread modifies the content of the bucket or the linked list.”  Further, Sachedina discloses in paragraph [0009] the latch being in “share mode” or “exclusive mode”.  Examiner is interpreting “share mode” or “exclusive mode” as disclosing the latch having one or a plurality of values.)

depending on a value of the acquired latch, appending to a linked list of the hash bucket, a record specifying the key of the key-value pair, a value of the key-value pair, and a transaction identifier for the database transaction, wherein the transaction identifier is usable to identify other appended records as belonging to the same database transaction as the appended record (Sachedina at paragraph [0009] discloses in part, “The bucket latch is often implemented as a full function latch where threads that are parsing through the contents of the bucket take the latch in share mode (so that multiple threads can look at the contents of a bucket concurrently), while those that are inserting or removing data items into a bucket take the latch in exclusive mode [i.e., when a thread wants to insert or append to the linked list in the bucket, if the latch is not held in exclusive mode, the insert thread takes the latch in exclusive mode and appends to the linked list of the hash bucket].”
Additionally, Sachedina specifically discloses at paragraph [0007] in part, “Adding an item to a hash table is accomplished by placing the item in the appropriate linked list pointed to by the appropriate bucket in the hash table.”
Lastly, Examiner points to Sachedina at paragraph [0031] provided below.
FIG. 1 shows hash table 10 having hash buckets 12, 14, 16 (detailed illustration of the structure of hash bucket entries 14, 16 is omitted in FIG. 1). According to the preferred embodiment, each data item "D" that is referenced by the hash table is represented in two parts: a data properties item and a data contents item. A data properties item contains some or all of the properties necessary to uniquely identify the original data item "D" (these properties form a set of representative values for the associated data item "D").


While, Sachedina discloses a hash bucket containing a subset of data items, and inserting a data item into an appropriate linked list pointed to by the appropriate bucket, and the data item includes a data properties item that contains some or all of the properties necessary to uniquely identify the data item as well as pointers to other data items in the linked list, Sachedina does not disclose:
wherein the transaction identifier is usable to identify other appended records as belonging to the same database transaction as the appended record; linking the appended record to another record in the data structure by including in the other record, a pointer to the identified hash bucket.
However, Alves at paragraphs [0007]-[0008] teaches the concept of transaction atomicity in which a transaction comprises a sequence of operations that are all treated as a single unit and all committed or all fully rolled back.  Further, Alves at paragraph [0011] teaches a known, two phase commit, distributed transaction protocol or XA protocol to identify all operations common to a single transaction, and ensure that all the operations are committed or fully rolled back.  Examiner is of the position that if the portion of each operation that is common to all operations of a single transaction and used to identify the operation as part of the transaction as taught in Alves were combined with the Sachedina reference applying a hash function to an identifier to identify a hash bucket, the result would read on the recited claim limitations above.  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the linking of associated data items, or a subset of the data items in a linked list pointed to by a hash bucket as disclosed in Sachedina with the linking of all operations of a transaction such that the operations are committed or rolled back collectively as taught in Alves to facilitate in maintaining atomicity, data consistency and concurrency.

causing the key-value pair and key-value pairs of the other appended records to be committed from the data structure to the persistent storage if the database transaction is to be committed, wherein the key specified in the record is usable by the database system to determine where to store the value of the key-value pair in the persistent storage.  
However, Alves at paragraph [0007] teaches in part the following:
A transaction typically includes execution of an application program specified sequence of operations that are initiated with a begin transaction operation, that include one or more update or read access operations, and that end with either a commit or a rollback operation. Database transactions associated with highly critical database applications operate reliably by ensuring that transactions are completely performed when committed or fully rolled back if an error occurs during the operation of the transaction.

Examiner is interpreting the above cited portion of Alves as teaching a database transaction may comprise a plurality of operations [i.e., other appended records belonging to the same database transaction] and that all such operations must be successfully completed for the transaction to be committed, thus all such operations being committed together.

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Sachedina discloses:
wherein the hash table includes a plurality of hash buckets each including a respective latch operable to control access to a respective linked list appended to that hash bucket (Sachedina at paragraph [0009] discloses in part, “Hash tables are typically kept consistent by the use of concurrency primitives called latches, with one latch for each hash bucket. This latch is often called the bucket latch.”  Additionally, Sachedina at paragraph [0009] discloses a linked list pointed to by a bucket.)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Sachedina as modified discloses:
wherein the other record is one of a plurality of records that associate transaction identifiers of the active database transactions to key-value pairs associated with the active database transactions (Examiner is of the position that the Alves at paragraphs [0007]-[0008] teaching database transactions that have not yet been committed reads on active database transactions.)

Regarding independent claim 5, claim 5 is rejected under the same rationale as claim 1.  Additionally, Sachedina discloses:
receiving a first key-value pair for a first database transaction, wherein the first key-value pair includes a first value and a first key usable to locate the first value in persistent storage (Sachedina at paragraph [0009] discloses a thread inserting a new data item.)

Regarding dependent claim 6, all of the particulars of claim 5 have been addressed above.  Additionally claim 6 is rejected under the same rationale as claim 2.  With respect to the limitation reciting in part, wherein the appended records include key-value pairs corresponding to different database transactions, Sachedina at paragraph [0005] discloses in part, “The properties used as an input to the hash function can be a subset of the total properties necessary to uniquely identify each data item.”  Examiner is of the position that by Sachedina disclosing using a subset of the total properties used to identify each data item in a hash function which in turn identifies a hash bucket, the hash bucket may contain data items related to a plurality of transactions.
 
Regarding dependent claim 7, all of the particulars of claim 5 have been addressed above.  Additionally, Sachedina discloses:
wherein the operations further comprise: receiving a second key-value pair for a second database transaction, wherein the second key-value pair includes the first key of the first key-value pair;
indexing into the hash table of the data structure with the first key of the second key- value pair to identify the hash bucket; 
and in response to determining that the latch associated with the hash bucket is acquired, delaying storage of the second key-value pair in the data structure.  (Sachedina at paragraph [0009] discloses multiple threads parsing through a linked list.  Additionally, Sachedina discloses in part, “…a share mode (so that multiple threads can look at the contents of a bucket con-currently)”  Sachedina goes on to disclose an exclusive mode, which Examiner is interpreting as not allowing multiple threads to access the contents of a bucket concurrently [i.e, delaying]).

Regarding dependent claim 8, all of the particulars of claim 5 have been addressed above.  Additionally, Alves at paragraphs [0007] – [0008] teaches a transaction table storing a committed status.  Additionally, Sachedina at paragraphs [0019] – [0020] discloses a set of properties entries in each of the hash buckets. Each properties entry includes a pointer to an associated data item in the subset of data items of the hash bucket.  Additionally disclosed is a hash table for a data item comprising a set of bucket groups and a group header comprising a pointer to an array of buckets.
 
Regarding independent claim 12, claim 12 is rejected under the same rationale as claim 5.  Additionally, with respect to the reading limitation of claim 12, Sachedina at paragraph [0009] discloses a share mode so “…multiple threads can look [i.e., read] at the contents of a bucket concurrently.

Regarding dependent claim 13, all of the particulars of claim 12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claims 2 and 4.

Regarding dependent claim 14, all of the particulars of claim 12 have been addressed above.  Additionally, Sachedina discloses:
wherein the operations further comprise: receiving a second request to read a second value of a second key-value pair, wherein the second key-value pair includes the first key and is associated with another database transaction; reading the second value from the database structure, including: determining that the latch is acquired and that the state of the latch is a shared state; and based on the state of the latch being the shared state, accessing the linked list to read a record in the linked list that includes the second value. (See Sachedina at paragraph [0009] disclosing a share mode.)

Regarding dependent claim 15, all of the particulars of claim 12 have been addressed above.  Additionally, Sachedina discloses:
wherein the operations further comprise: receiving a second request to write a second value of a second key-value pair that includes the first key of the first key-value pair; in response to the second request: determining that the latch is acquired in a shared state; and delaying servicing the second request until the latch is acquirable in an exclusive state.  (See Sachedina at paragraph [0009] disclosing a share mode and an exclusive mode).

Claims 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sachedina in view of Zheng in view of Alves in further view of Herlihy et al. U.S. Pub. No. 2009/0132563 (hereinafter “Herlihy”).
Regarding dependent claim 9, all of the particulars of claim 5 have been addressed above. Additionally, Sachedina does not disclose:
wherein the data structure includes a skip list that maintains an ordering of keys for key-value pairs stored in the data structure.
However, Herlihy teaches, wherein the data structure includes a skip list that maintains an ordering of keys for key-value pairs stored in the data structure.
The technology disclosed herein teaches a computer-controlled method for concurrently searching a memory containing a skiplist data structure. The method locates the skiplist data structure in the memory. The skiplist data structure includes a plurality of linked lists related by a skiplist invariant. Furthermore, the plurality of linked lists includes a first-level linked list and one or more higher-level linked lists. The skiplist data structure also includes a plurality of nodes, each of which includes a key field, at least one pointer field, and a lock field, respectively. Each of the plurality of nodes is linked to the first-level linked list through the at least one pointer field and ordered responsive to the key field.  (See Herlihy at paragraph [0020]).


Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the data structure disclosed in Sachedina with a data structure including a skip list taught in Herlihy to facilitate in in the customizability and usability of the hash table consistency method.

Regarding dependent claim 11, all of the particulars of claims 5 and 9 have been addressed above.  Additionally, Sachedina as modified discloses:
wherein the operations further comprise: traversing the skip list to identify a second key that comes before or after the first key of the first key-value pair in the ordering (Herlihy at paragraph [0020] teaches traversing a skip list), wherein the traversing includes: accessing, in the skip list, a first pointer that identifies a hash bucket corresponding to the second key; and accessing, in the hash bucket corresponding to the second key, a second pointer that identifies a linked list having a record including the second key.  (Examiner is of the position that Sachedina in paragraphs [0019] – [0020] discloses a hash table comprising a properties item that contains a pointer to a linked list and a hash table comprising a group header that contains a pointer to a has bucket.) 

Regarding dependent claim 16, all of the particulars of claim 12 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 9.

Claims 10, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sachedina in view of Zheng in view of Alves in view of Herlihy in further view of Kim et al. U.S. Pub. No. 2007/0124313 (hereinafter “Kim”).
Regarding dependent claim 10, all of the particulars of claims 5 and 9 have been addressed above. While Sachedina at paragraph [0009] does disclose two latches, a shared mode latch and an exclusive mode latch and whether to enter a new item into a linked list based on the state of the latch, Sachedina does not disclose:
wherein the operations further comprise: in response to determining to modify an entry in the skip list associated with the first key of the first key-value pair, acquiring the latch associated with the hash bucket; and based on a state of the acquired latch, modifying the entry in skip list.
However, Kim teaches, wherein the operations further comprise: in response to determining to modify an entry in the skip list associated with the first key of the first key-value pair, acquiring the latch associated with the hash bucket; and based on a state of the acquired latch, modifying the entry in skip list (Kim at paragraph [0086] teaches in part, “If the existing user is deleted from or modified in a user information-based membership list data structure or a new user is registered with the data structure, the data structure is changed by using an algorithm for modifying skip lists, information that guarantees the integrity of the skip lists based on the changed data structure is generated as described above…”)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the data structure including a skip list disclosed in Sachedina as modified with the modification of a skip list taught in Kim to facilitate in in the customizability and usability of the hash table consistency method.

Regarding dependent claim 17, all of the particulars of claims 12 and 16 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 10.  Examiner notes Kim at paragraph [0086] explicitly teaches modifying skip lists when a user is deleted.

Regarding dependent claim 18, all of the particulars of claims 12 and 16 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 10.  Examiner notes Kim at paragraph [0086] explicitly teaches modifying skip lists when a new user is added.

Regarding independent claim 20, claim 20 is rejected under the same rationale as claims 5 and 9-10.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sachedina in view of Zheng in view of Alves in further view of Wang et al. U.S. Pub. No. 2016/0350006 (hereinafter “Wang”).
Regarding dependent claim 19, all of the particulars of claim 12 are addressed above.  Additionally, Sachedina does not disclose:
wherein the operations further comprise: storing a record for the database transaction in an array for active database transactions, wherein the record identifies the first key-value pair as being associated with the database transaction, and wherein the record includes a first pointer that identifies the hash bucket and is usable to access the first key-value pair; changing a location of the linked list; and in response to the changed location, updating a second pointer in the hash bucket to identify the changed location, wherein the first pointer is not updated in response to the changed location.
However, Wang teaches, wherein the operations further comprise: storing a record for the database transaction in an array for active database transactions, wherein the record identifies the first key-value pair as being associated with the database transaction, and wherein the record includes a first pointer that identifies the hash bucket and is usable to access the first key-value pair; changing a location of the linked list; and in response to the changed location, updating a second pointer in the hash bucket to identify the changed location, wherein the first pointer is not updated in response to the changed location (Wang at paragraph [0046] teaches in part, “…the hash table may comprise a fixed-sized array of 4 KB hash bucket pages…” Examiner is of the position that Wang at paragraph [0046] teaches an array pointing to a hash bucket.  Examiner is also of the position that Sachedina at paragraph [0009] discloses a hash bucket pointing to a linked list.   Lastly, Examiner is of the position that if the array of Wang were combined with hash bucket of Sachedina and a change in location of the linked list were made the pointer inside the hash bucket would change while the pointer inside the array pointing at the hash bucket would not.  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the hash bucket pointing at a linked list disclosed in Sachedina with the array pointing at a hash bucket taught in Wang to facilitate in in the customizability and usability of the hash table consistency method.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2005/0144171
Paragraph [0028] as it relates to an XA transaction ID or XID comprising in part a global transaction identifier.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154